Exhibit 21 QUANTUM CORPORATION SUBSIDIARIES OF THE REGISTRANT 1 A.C.N. 120.786.012 Pty. Ltd., an Australian company 2 Advanced Digital Information Corporation, a Washington Corporation 3 Certance (US) Holdings, Inc., a Delaware corporation 4 Certance Holdings Corporation, a Delaware corporation 5 Certance LLC, a Delaware limited liability company 6 Quantum Beteiligungs GmbH, a German corporation 7 Quantum Boehmenkirch GmbH & Co. KG, a German corporation 8 Quantum Distribution UK Ltd., a United Kingdom corporation 9 Quantum GmbH, a German corporation 10 Quantum India Development Center Private Ltd., an Indian company 11 Quantum International Inc., a Delaware corporation 12 Quantum Korea Co. Ltd., a Korean corporation 13 Quantum Peripherals (Europe) SARL, a Swiss corporation 14 Quantum SARL, a French corporation 15 Quantum Storage Australia Pty. Ltd., an Australian corporation 16 Quantum Storage GmbH, a Swiss corporation 17 Quantum Storage Japan Corporation, a Japanese corporation 18 Quantum Storage Singapore Pte. Ltd., a Singapore private company 19 Quantum Storage UK Ltd., a United Kingdom corporation 20 Rocksoft Pty. Ltd., an Australian company
